Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,955,204. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially
the same subject matter with one element named differently and with the patented claims
slightly narrower. The current claim 1 claims a “body stop” while claim 1 of the patent claims a
“protrusion”, however, they define the same element with the same functions. Also, claim 1 of
the patent has the added limitation of the first bearing surface “being acutely angled with
respect to the upper surface of the body”, while the current claim 1 has a “downward-facing surface”.  The mere elimination of an element, i.e. “acutely angled”, and its function is considered to have been obvious to one having ordinary skill in the art.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In paragraph 35 of the Specification, Applicant attempts to define the words
“a” and “an” is a manner against normal usage. In normal English usage, “a” or “an” refers to a
singular article, however, Applicant is attempting to define the word as including “more than
one”. This would result in claims which are unintelligible. For example, just in the first two lines
of claim 1, there is claimed “a pistol frame” and “a body with a grip”. Does this mean there is
more than one pistol frame being claimed or just one pistol frame? And would this unknown
single or plural frame have one body or a plurality of bodies? And would the unknown number
of bodies have one grip or a plurality of grips each? Clearly Applicant fails to disclose the
different embodiments which would be required under this non-standard definition of the
singular words “a” or “an”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, “a forward and downward-facing first bearing surface” is vague and indefinite.  It is not clear if this means a single planar surface that is angled downward or if it is a surface which has both forward facing and downward facing portions.  
In claim 1, line 6, “a mounting facility” is vague and indefinite since it is not clear if this
structure is for mounting something onto the body (i.e. a functional part of the gun) or if
it for mounting the body (and pistol) to an outside element. It is also not structurally
clear what is or could be mounted to the body.
As noted above, the use of “a” as allowing a plurality of elements results in an unclear
structure. Every place in the claims were “a” is used, it is not clear if one or a plurality of
elements are being claimed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (2019/0154369).
It is noted that while the current case is a second CIP of 15/678,483 with a filing date of
8-16- 2017, the inventive features of the current claims (i.e. the body with a projection
from the upper surface and an upper frame assembly with a trigger element and a
projection interacting with the body projection in recoil) are not present in the previous
application and thus do not render Kim et al as unavailable prior art.)
Kim et al disclose a pistol frame 2 comprising most or all claimed elements
including a body 10 having a grip 11 with a magazine passage (paragraph 38), a trigger guard (Figure 2), a mounting facility (any one of many elements, including apertures for pins or screws and surfaces for mating with the upper frame; see the 112 rejection above), and an upper surface with a upward protrusion 13, 13A having a forward bearing face; and an upper frame assembly 20 that is removably connected to the body and having a trigger element, a slide rail 21, 22, and a rear-facing bearing surface (24 and curved surface above 24 to rear of element 20) that is parallel to and contacts the forward bearing face and allows the transmission of recoil forces (i.e. this is inherent with any vertical bearing surfaces that touch in a pistol); and traverse bores in the protrusion and upper frame which receive a pin when the elements are connected.  It is not clear if element 13A is vertical or angled.  If it is angled downward, then it would anticipate the “forward and downward-facing” limitation.  Alternatively, if this phrase is interpreted as having a surface with both forward and downward facing elements (see 112 rejection above) then 13A is also considered to anticipate the limitation since it has a forward portion and a bottom portion.  However, even if neither way of interpreting the element is held to anticipate the claim, it is considered to have been obvious to one having ordinary skill in the art to have the element 13A have a downward facing slope.  It is inherent that it must either slope or be vertical and a downward facing slope is considered an obvious engineering choice from the limited options and would not provide any unexpected results.  
 
Applicant's arguments filed 8-18-22 have been fully considered but they are not persuasive. In regard to the newly added limitation, this has been addressed in the rejection above.  In regard to the 112 rejections, Applicant has mischaracterized what is stated in the Specification.  Applicant has attempted to argue that the definitions of “a” and “an” are being “used to describe that “a plurality” means more than one item even though the article “a” is used before “plurality””.  (It is noted that even this doesn’t try to defend the rejection of “an”.)  However, this is not what the Application says.  It unequivocally states that the “terms “a” or “an”, as used herein, is defined as two or as more than two”.  There is no requirement for them being used in front of “plurality”.  (And there is no need to make that definition since that usage is correct standard English.)  Therefore, the 112 rejections are considered to be accurate since the Specification clearly requires the use of “a” or “an” alone to denote a plurality.  The further argument that the “Applicant is confident that the specification and claims are written so that one skill in the art would understand the means of the claims and the invention as described” is considered moot in view of the clear redefining of these common words.  The Specification and claims (in regard to this issue) would be clear if the definition of these words were not plainly distorted.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE